Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or reasonably suggest the laundry treating appliance of claim 1 comprising a first basket assembly including a first basket defining a first treating chamber for receiving laundry for treatment in a first wash environment and a balance ring forming an upper periphery of the first basket assembly and operably coupled to the first basket, wherein an extension protrudes radially from a portion of the balance ring and at least a portion of the first basket surrounds and forms a crimp about the extension to form a junction: and a second basket selectively receivable within at least a portion of the first treating chamber where the second basket defines a second treating chamber for receiving laundry for treatment in a second wash environment and wherein when the second basket is received within the at least a portion of the first treating chamber a portion of the second basket abuts the balance ring and an interface seal is provided at an interface defined where the second basket and the first basket assembly meet; and a gasket provided at the junction between the first basket and the balance ring and extending circumferentially around the crimp.  As discussed in the instant Remarks, Applicant points to paragraph [0052] of the Specification which states “a junction 238 shown as a crimp 240 can be formed between a first basket 242 defining a first treating chamber 244 and a balance ring 246. An extension 250 from the balance ring 246 can be surrounded by a portion of the first basket 242 to form the crimp 240. A gasket 248 can be provided at the crimp 240. The gasket 248 can provide for sealing the first treating chamber 244 from potential leakage at the crimp 240. The gasket 248 can be formed by hot-melt silicone extending circumferentially around the crimp 240” and that “the gasket 248 can be provided interior of the crimp 240, between the first basket 242 and the balance ring 246.” (emphasis added). Further, paragraph [0056] of the Specification states that “sealing features as described herein provide a liquid-tight seal, minimizing or preventing mixing or cross-contamination of separate liquids within a dual-basket washing machine, such as that of FIG. 1. Preventing mixing or cross-contamination can provide for improved and accurate treatment among separate loads in the separate baskets. Additionally, such separation can provide for improved functionality of cycles of operation which can be tailored to specific treating chambers operating separately and simultaneously within the same laundry treating appliance.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711